NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



KEITH B. NORSTEIN,                        )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-192
                                          )
REEMPLOYMENT ASSISTANCE                   )
APPEALS COMMISSION,                       )
                                          )
              Appellee.                   )
                                          )

Opinion filed August 22, 2018.

Appeal from the Reemployment Assistance
Appeals Commission.

Keith B. Norstein, pro se.

Amanda L. Neff of Reemployment
Assistance Appeals Commission,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


SILBERMAN, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.